FILE COPY


SHERRY RADACK                                                                        CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                       CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                      Court of Appeals                            PHONE: 713-274-2700
                                                                                    FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                            First District                              www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                             January 21, 2015

 Benny Joseph Walker                                     Forrest L. Sanderson III
 #01877490 TDCJ                                          807 Pecan St
 Allred Unit                                             Bastrop, TX 78602
 2110 F.M. 369 North                                     * DELIVERED VIA E-MAIL *
 Iowa Park, TX 76367

   RE:      Court of Appeals Number: 01-13-00739-CR, 01-13-00740-CR, 01-13-00741-CR
                                     01-13-00742-CR
            Trial Court Case Number: 16407, 16408, 16409, 16410

   Style: Benny Joseph Walker v. The State of Texas

   This is to acknowledge your communication received January 16, 2016, with reference to your
   direct appeal. Please be advised that the current status of your appeal is:

   1.    Has been filed but has not yet been decided.
   2.    This Court has no jurisdiction to compel the trial court to provide you with free copies of
         any of your trial court records. This Court does not provide free copies of any documents
         without prepayment of costs.
   3.    Appellant’s counsel shall represent the appellant until “appeals are exhausted, or the
         attorney is relieved of his duties by the court.” TEX. CODE CRIM. P. art. 26.04(j)(2). Our
         mandate has not issued. Accordingly, appellant is still represented by court appointed
         counsel on appeal. Appellant is not entitled to “hybrid representation.” See, e.g., Robinson
         v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Pro se motions/correspondence filed
         by appellant will be forwarded to the attorney of record. Appellant’s counsel is ordered, to
         the extent he may not have already done so, to satisfy his certification obligation pursuant to
         TEX. R. APP. P. 48.4.


                                                          Very truly yours,



                                                          Christopher A. Prine
                                                          Clerk of the Court

   cc:     Julie Renken (DELIVERED VIA E-MAIL)